DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
1.	Applicant’s arguments, filed on 12/11/2020, with respect to the amendments of claims 1, 14, and 38 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahmand et al (USPN 8,502,627).
Claim Objections
2.	Claims 12, 24 are objected to because of the following informalities: 
Claims 12, 24, “Mortensen” changes to “gold”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


3.	Claims 1-3, 5, 6, 14, 15, 17-18, 20-21, 38 are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipatedby Ahmad et al (USPN 8,502,627).
	Regarding claim 1, Ahmad discloses a method for use in switching electrical power using a relay (a relay 10), the relay including a moveable electrode structure (an armature 22) carrying a moveable electrode (32) and first and second circuit electrodes (34, 36), wherein said moveable electrode structure is moveable from a first position, where said movable electrode (32) electrically contacts said first circuit electrode (34) to enable current flow in a first circuit, and a second position, where said moveable electrode contacts said second circuit electrode (36), said method comprising the steps of;

decelerating said moveable electrode structure during an approach portion (such as intermediate position) of travel of said moveable contact structure on said path across said space (e.g. col. 5, lines 38-43, col. 7, lines 2-35), wherein said approach portion is adjacent to said second circuit electrode (36) and corresponds to an approach by said moveable electrode structure to said second circuit electrode (also see figures 12-14).
Regarding claims 2, 15, Ahmad discloses wherein said moveable electrode structure comprises an armature (22)  having at least one contact (32) formed thereon for establishing electrical contact with said first and second circuit electrodes (34, 36) (see figure 1).
Regarding claim 3, Ahmad discloses wherein said step of decelerating comprises operating an electromagnetic drive system (12, 16, 18, 30 ) to exert a force on said moveable electrode structure (22).
Regarding claims 5, 17,  Ahmad discloses said electromagnetic drive system exerts a first force (such as an initial force) on said moveable electrode structure (the armature 22, see figure 1) from a first position on a first side of said space 
Regarding claims 6, 18, Ahmad discloses wherein said first force and second force are applied in the same direction with respect to an axis extending between said first and second circuit electrodes (such as the forces are applied between a wipe motion between the first and second electrodes 34, 36).
Regarding claim 14, Ahmad discloses a relay (10, see figure 1) for switching electrical power comprising: 
a first circuit electrode (34) of a first electrical circuit;
a second circuit electrode (36);
a moveable electrode structure (an armature 22), carrying a first moveable electrode (32), moveable between a first position, where said moveable electrode structure electrically contacts said first circuit electrode (34) to enable current flow in said first circuit, and a second position, where said moveable electrode
contacts said second circuit electrode (36); and
an electromagnetic drive system  (12, 16, 18, 30) operative to decelerate said moveable electrode structure during an approach portion (an intermediate position) of travel of said moveable electrode structure on said path across said

Regarding claim 20, Ahmad discloses wherein said electromagnetic drive system is operative for accelerating said moveable electrode structure (22) during a first half of said travel of said moveable electrode structure on said path across said space and decelerating said moveable electrode structure during a second half of said travel of said moveable electrode structure on said path across said space (e.g. see col. 5, lines 38-43, col. 7, lines 2-35).
Regarding claim 21, Ahmad disclose a controller (60, 62, 64, 66, 70, 72, 74, 76) for controlling acceleration and deceleration of said moveable electrode structure to be substantially symmetrical with respect to a midpoint of said path across said space (col. 6, lines 5-19).
Regarding claim 38, Ahmad discloses a power relay apparatus (10, see figure 1), comprising:
an armature assembly (22, 32) connected to an electrical connection at a first end (26) thereof and having a movable electrode (32) on a second end thereof movable between a first position where said movable electrode (32) 
a drive system (12, 16, 18, 30) for driving said armature assembly so that said second end moves between said first and second positions (open and close positions), wherein a maximum velocity of travel of said second end occurs at a location (such as an intermediate position) between and separate from said first and second positions (e.g. see col. 5, lines 38-43, col. 6, lines 5-18, figure 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 11, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmad et al in view of Botzenhard et al (USPN 2009/0020091).
Regarding claim 11, Ahmad discloses all limitations of claims 1 and 14 as discussed above, but does not explicitly disclose a transit time as claimed.
Botzenhard discloses a relay device comprises controlling operation of a electromagnetic drive system (19) to provide a selected transit time of a moveable electrode structure (28, 30) between said first and second circuit electrodes (see figure 4).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the relay drive system of Ahmad to incorporate a selected transit time as disclosed by Botzenhard in order to gently engagement so that greatly reducing wear on mechanical parts.
5.	Claims 12, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahmad et al in view of Aharronian (USPN 5,325,079).
Regarding claims 12, 24, Ahmad discloses all limitations of claims 1 and 14 as discussed above, but does not explicitly disclose an electrode the movable electrode structure as claimed.
Aharronian discloses an electromagnetic relay comprises an electrode (22) of a movable electrode structure (an armature 16) is formed from gold (col. 3, lines 60-65).
.
                                       Allowable Subject Matter
6.	Claims 4, 7-10, 13, 16, 19, 22, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 



8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/DANNY NGUYEN/Primary Examiner, Art Unit 2836